DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed October 2, 2021.  Claims 1-12 are pending and an action on the merits is as follows. Claims 1-5 have been previously withdrawn.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwu et al. (US 2020/0359499 A1).
In regard to claim 6, Hwu et al. discloses an electronic device comprising (see e.g. Figure 1): 
a flexible layer 210 having a first surface and a second surface opposed to the first surface; 
a circuit layer (i.e. at least comprising one of the transistors T) on the first surface of the flexible layer 210 and including a plurality of thin film transistors T; and 
a conductive pattern SL2, including a first metal line SL1 and a second metal line SL2, 
wherein the flexible layer 210 is between the circuit layer (i.e. at least comprising one of the transistors T) and the conductive pattern SL2, 
wherein one of the plurality of thin film transistors T is disposed on the first metal line SL1, and a width of the first metal line is different from a width of the second metal line (see e.g. Figure 2 and note that the lines each have at least two widths and so a width of one line may be different from a width of the other line).
In regard to claim 11, Hwu et al. discloses the limitations as applied to claim 6 above, and 
(see e.g. Figure 2 and note that the lines each have at least two widths and so a width of one line may be different from a width of the other line).
In regard to claim 12, Hwu et al. discloses the limitations as applied to claim 11 above, and 
wherein the first metal line is a light shielding layer (see e.g. paragraph [0045] where it is noted that SL1 and SL2 may be made of copper foil which would shield light).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwu et al. (US 2020/0359499 A1) in view of Wang (US 2020/0106029 A1).
In regard to claim 7, Hwu et al. discloses the limitations as applied to claim 6 above, but fails to disclose
wherein the conductive pattern is embedded into the flexible layer from the second surface of the flexible layer.
However, Wang discloses (see e.g. Figure 3):
wherein the conductive pattern 307 is embedded into the flexible layer 302 from the second surface of the flexible layer 302.

Doing so would provide a more compact display structure by embedding the electrode within the substrate.
In regard to claim 8, Hwu et al. discloses the limitations as applied to claim 7 above, and
a protective layer 220 covering the conductive pattern SL2 and the second surface of the flexible layer a protective layer covering the conductive pattern and the second surface of the flexible layer.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwu et al. (US 2020/0359499 A1) in view of Lee et al. (US 2014/0176856 A1).
In regard to claim 9, Hwu et al. discloses the limitations as applied to claim 6 above, but fails to disclose
wherein the flexible layer has a curved shape.
However, Lee et al. discloses (see e.g. Figure 2):
wherein the flexible layer 200 has a curved shape.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwu et al. with wherein the flexible layer has a curved shape.

In regard to claim 10, Hwu et al. discloses the limitations as applied to claim 9 above, but fails to disclose
an another substrate of curved shape, and a liquid crystal layer sealed between the flexible layer and the another substrate.
However, Lee et al. discloses
an another substrate 20 of curved shape, and a liquid crystal layer LC sealed between the flexible layer 200 and the another substrate 20.
	Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hwu et al. with an another substrate of curved shape, and a liquid crystal layer sealed between the flexible layer and the another substrate.
Doing so would provide a curved device which has the advantage of being viewed from multiple directions.

Response to Arguments
Applicant's arguments filed October 2, 2021 have been fully considered but they are not persuasive. 
In regard to claim 6, applicant’s arguments, on pages 6-10 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 6, as newly amended, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Specifically, applicant argues that Hwu et al. fails to disclose the widths fails to disclose widths of the first and second metal lines being different.  However, as cited above, the lines each have at least two widths and so a width of one line may be different from a width of the other line (see e.g. Figure 2 Hwu et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871